United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1762
                                    ___________

Matthew Joseph Sikora, Jr.,           *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
       v.                             * District Court for the District
                                      * of Nebraska.
Internal Revenue Service; Commissioner    *
of Internal Revenue Service; Nebraska *      [UNPUBLISHED]
Department of Revenue,                *
                                      *
                  Appellees.          *
                                 ___________

                            Submitted: April 7, 1999
                                Filed: April 9, 1999
                                   ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Matthew Joseph Sikora, Jr. appeals the dismissal without prejudice of his
complaint for failure to effect proper service of process within 120 days under Federal
Rule of Civil Procedure 4(m). We conclude the district court did not abuse its
discretion. Although over 120 days passed after Sikora filed his complaint, and the
court gave Sikora an extension of time to effect proper service, see Bullock v. United
States, 160 F.3d 441, 442 (8th Cir. 1998) (per curiam); Fed. R. Civ. P. 4(a)-(c), 4(i),
4(m), Sikora failed to show good cause for his continuing failure to effect service, see
Lujano v. Omaha Pub. Power Dist., 30 F.3d 1032, 1035 (8th Cir. 1994). Accordingly,
we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-